Exhibit 23.01 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS James E. Smith & Associates hereby consents to the use of its name in the 2012 Annual Report on Form 10-K of Pegasi Energy Resources and subsidiaries (the “Company”).We further consent to the use of information contained in our report, dated February 18, 2013, setting forth the estimates of reserves from the Company’s oil and gas reserves in such Annual Report on Form 10-K. /s/ James E. Smith, P.E. State of Texas No. 24174 Date:March 22, 2013
